Citation Nr: 1446288	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for diabetic peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to August 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran has not been diagnosed with diabetic peripheral neuropathy of the right and left upper extremities.


CONCLUSION OF LAW

1.  Criteria for service connection for diabetic peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  Criteria for service connection for diabetic peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Veteran is seeking service connection for diabetic peripheral neuropathy of the right and left upper extremities, both of which he believes are secondary to his service-connected diabetes mellitus, type II.  

Beyond the initial July 2007 claim for service connection and August 2008 notice of disagreement for the claims on appeal, the Veteran has never submitted any competent medical evidence showing that he has been diagnosed with the disabilities on appeal.  Review of the private treatment records, VA treatment records, and Social Security Administration (SSA) records are silent as to any complaints, treatment, or diagnosis of diabetic peripheral neuropathy of the right or left upper extremity.

In January 2008, approximately 36 years after service, the Veteran underwent a VA examination through QTC Medical Services at which he reported his hands were affected by the nerve disease.  Upon neurological evaluation of the upper extremities, motor and sensory functions were within normal limits.  Thus, the examiner determined there was no pathology to render a diagnosis.  As such, no diabetic peripheral neuropathy disability of either upper extremity was diagnosed within a year of the Veteran's separation from service.

Throughout the remainder of the appeal period, the Veteran was also afforded VA examinations through QTC Medical services in September 2008, April 2009, and September 2011.  Following each clinical evaluation, to include specific neurological examination of the upper extremities, the examiners noted motor and sensory functions were within normal limits and no diagnosis was rendered for the upper extremities.  

The Veteran filed a claim approximately 35 years after separation seeking service connection for these claims on appeal, but he has not supplied medical evidence of such diabetic peripheral neuropathy disabilities of either upper extremity.  

To the extent that the Veteran has asserted that he has diabetic peripheral neuropathy of the right and left upper extremity, the numerous medical examination reports of records are more probative than his opinion.  Those conclusions were provided by medical professionals, who have expertise, training, and experience that the Veteran, as a layperson, does not have.  The opinions of the medical professionals that were provided in January 2008, September 2008, April 2009, and September 2011 are, thus, more probative than the Veteran's opinion on the question of whether he has underlying pathology that can be attributed to his complaints regarding the right and left upper extremities.  

As described, the evidence preponderates against a finding that the Veteran has a disability manifested by his complaints regarding the right and left upper extremities that is due to disease or injury (underlying pathology).  In the absence this, service connection is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claims are denied.  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, private treatment records, VA treatment records, SSA records, and multiple lay statements have all been obtained.

The Veteran was also provided with several VA examinations through QTC Medical Services (the reports of which have been associated with the record), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's medical history and conducted thorough physical evaluations of the upper extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals.



ORDER

Service connection for diabetic peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II, is denied.

Service connection for diabetic peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


